Title: To James Madison from William Bradford, 5 November 1773
From: Bradford, William
To: Madison, James



My dear friend,
Philada. Novr. 5th. 1773.

Your last reached me in a very happy time as I was on the point of determining what profession I would choose & absolutely fixing my choice which had long been wavering between law & trade! As your sentiments coincided with those of my [other] friends I have begun the study of the law & intend agreeable to your advice to cultiv[ate in] every vacant hour an acquaintance with divinity tho at present I have no expectations of a change of public character. Yet in a place where deistical sentiments almost universally prevail I look upon it as absolutely necessary to be able to defend as well as believe the Christian religion. I am studying under Mr E. Shippen & at present am reading Blackstone Commentaries on the Laws of England which I am most pleased with & find but little of that disagreeable dryness I was taught to expect.
I can give you but little information with regard to the affairs of College which however I believe are in a flourishing way. I can only say that the late commencement did honour to the Graduates & will probably increase the reputation of Nassau-Hall as there was a very numerous & polite assembly composed of persons from all parts of the Continent.
I think I told you in a former letter that Mr Devins had resigned his Tutorship & retired to New-England. There he spent the summer in galloping pegasus and publishing poems. He has now taken refuge again in the arms of his Alma Mater & was elected Tutor in the pla[ce] of Mr Smith who has resigned. Dr Witherspoon & Mr Houston are by now [?] gone to the southard & so you will probably see one or both of them.
I have the pleasure to inform you that Mr Ervin has a Call from Neshaminy (about 20 miles from this place) which I make no doubt but he will accept. I hope Mr Smith may be as well settled. He preached here some time ago & was much liked. His sermon was indeed ingenious & instructive but there was a Luxuriance in it that greatly needed Phocion’s pruning knife. This however is a fault that age will correct.
While you are complaining of a want of circulating cash we complain of a redundancy. There are now abroad [a] vast number of false dollars so ingeniously counterfieted as scarcely to be distinguished from the genuine. There is also a great quantity of counterfieted Bill[s] made by one ford & uttered by several gentlemen of family & fortune in New Jersey. Can we blame the poor wretches who counterfiet the Coin thro’ dread of Poverty when even the “Ministers of Justice,” of ample fortunes are detected in doing it.
I have indeed many opportunities of consulting the English papers & know what books are published but can seldom learn their Character. I would therefore advise you to take the monthly review which will give you an account of all the books which are published in London & extracts from them: so that if you do not chuse to depend upon their Judgment you may judge for yourself. The post will set of[f] very soon & lest I should miss sending this letter, now I must conclude somewhat abruptly: If I can oblige you in any manner I beg you will command me freely. To oblige a friend is obliging myself. When you write to Mr Wallace remember me to him
And be assured my Dr Sir that I am yours &c.
W—— B——d

I have sent a few phamplets by Mr Wilkinson which I hope you will receive.

